Citation Nr: 0114342	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-16 453	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to cancellation of charges for VA outpatient 
treatment from February through August 1998.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The appellant served in the National Guard from April 1952 to 
August 1953, and as a member of a United States Army reserve 
component from August 1953 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 action by which a 
claim to cancel charges for VA outpatient treatment from 
February through August 1998 was denied.

The appellant in this case has argued that medical services 
in question were furnished erroneously.  He consequently 
contends that it would be unjust to collect any debt owed for 
the services, especially because he was not at fault in the 
creation of this obligation.  Such argument suggests a 
request for waiver of recovery of the debt owed.  However, 
the case was not handled as a waiver request.  While the RO 
committee on waivers and compromises has jurisdiction to 
handle such requests, see 38 C.F.R. § 1.957(a)(1)(iii) 
(2000), in March 2000, the appellant's representative 
specifically indicated that the appellant was not pursuing a 
waiver of recovery of the debt.  See April 3, 2000, VA Fiscal 
Service letter.  Consequently, the issue on appeal is limited 
to whether the charges for treatment should be made.  


FINDING OF FACT

Although the appellant received VA outpatient treatment on 
February 10, March 12, and August 4, 1998, the appellant was 
not eligible to receive such a benefit.



CONCLUSION OF LAW

The cancellation of charges for VA outpatient treatment from 
February through August 1998 is not warranted.  38 U.S.C.A. 
§ 101 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 17.34, 17.102 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory provisions which require that an individual 
perform active military, naval or air service in order to be 
legally defined as a veteran.  38 U.S.C.A. §§ 101(2), 101(24) 
(West 1991); 38 C.F.R. §§ 3.1, 3.6 (2000).  Therefore, the 
initial question for consideration is whether the appellant 
may be recognized as a "veteran" for purposes of entitlement 
to VA benefits, including VA outpatient treatment.

For purposes of determining entitlement to VA benefits, the 
term "veteran" means "a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).  
Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Active duty for training includes full-time duty performed by 
members of the National Guard of any state.  38 C.F.R. 
§ 3.6(c)(3).

A review of record indicates that, when he filed an 
application for VA outpatient treatment in July 1997, the 
appellant listed the dates and branches of his military 
service (see VA Form 10-10).  In December 1997, a VA Form 10-
7131 was prepared with a view toward verifying the 
appellant's eligibility for VA medical benefits.  While 
verification of eligibility was pending, the appellant 
received VA outpatient treatment care on three occasions - 
February 10, March 12, and August 4, 1998, by virtue of a 
tentative eligibility determination made by VA.  38 C.F.R. 
§ 17.34.  By a letter, dated in December 1998, the appellant 
was notified that, because his service was determined to 
include only active duty for training, and because he did 
have a service-connected disability, he would be billed for 
the three VA outpatient visits he made from February to 
August 1998.  In short, the record indicates that the 
appellant received medical care at VA expense as a result of 
presumed entitlement to such care and was subsequently found 
to be ineligible for the care he received.

The appellant claims that, when he applied for VA outpatient 
treatment, he provided accurate and complete information 
regarding his service dates, as well as the type of service.  
He also reports that he was informed that cost-free care was 
available to him.  Specifically, he claims that VA committed 
error in providing the treatment without first determining 
his eligibility.  He claims that he filed his application for 
VA outpatient treatment in July 1997 and believed that, 
because his application had not been denied by February 1998 
- his first VA outpatient visit - he had been found eligible 
to receive such treatment.  He contends that he would not 
have presented himself for such treatment had he been told of 
his ineligibility.  

[W]hen an application for hospital care 
or other medical services, except 
outpatient dental care, has been filed 
which requires an adjudication as to 
service connection or a determination as 
to any other eligibility prerequisite 
which cannot immediately be established, 
the service (including transportation) 
may be authorized without further delay 
if it is determined that eligibility for 
care probably will be established.  
Tentative eligibility determinations 
under this section, however, will only be 
made if: 
  (a) In emergencies.  The applicant 
needs hospital care or other medical 
services in emergency circumstances, or 
  (b) For persons recently discharged 
from service.  The application was filed 
within 6 months after date of honorable 
discharge from a period of not less than 
6 months of active duty.  

38 C.F.R. § 17.34 (2000).  In the appellant's case, VA erred 
in providing treatment pending verification of his 
eligibility.  This is so because the records do not suggest 
that the appellant sought treatment for an emergent problem.  
The appellant also was not then recently discharged following 
a period of 6 months or more of active duty.  Nevertheless, 
despite the error, the regulations require VA to charge the 
appellant for services rendered.  In accordance with 
38 C.F.R. § 17.102, charges will be made for outpatient care 
or services authorized for any person on the basis of 
eligibility as a veteran or a tentative eligibility 
determination under 38 C.F.R. § 17.34 when he or she is 
subsequently found to have been ineligible for such care or 
services.  38 C.F.R. § 17.102(a).  Consequently, cancellation 
of the charges is not warranted.  The Board is bound by the 
regulations before it and cannot provide the appellant with 
the relief he seeks, namely cancellation of the charges.  (As 
noted in the introduction above, this decision does not 
extend to the question of whether a waiver of recovery of the 
debt is warranted, but instead is limited to the question of 
whether the charge for services should be made.)

In summary, since the appellant does not meet the legal 
requirements for basic eligibility for VA outpatient 
treatment, i.e., status as a "veteran", the Board finds 
that the appellant's claim of entitlement to cancellation of 
charges for VA outpatient treatment from February through 
August 1998 must be denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  It 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case issued in May 2000 of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  In addition, the appellant was provided 
with an opportunity to request a hearing in order to provide 
testimony in support of his claim but declined to do so (see 
VA Form 9, received in August 2000).  Throughout the appeal, 
the appellant was given the opportunity to provide additional 
evidence concerning the issue on appeal.  He and his 
representative have submitted written statements in which 
they explain that the indebtedness was not the appellant's 
fault.  Nevertheless, neither the appellant nor his 
representative has identified any source of relevant 
documentation that could aid in the resolution of this 
appeal.  Further evidentiary development does not seem to be 
possible and it thus falls to the Board to address this case 
on the merits, which it has done.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 
1361 (1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

